Citation Nr: 1433141	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-36 272	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for a chronic left ankle sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for a chronic left ankle sprain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left ankle peroneal nerve paralysis, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities of left ankle sprain and left peroneal nerve paralysis.

11.  Entitlement to service connection for a right foot disorder (to include osteoarthritis and callous formation).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1972 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008, June 2008 and March 2012 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran and his wife testified at a hearing before the undersigned at the RO on his increased rating and TDIU claims.  In November 2010, the Board remanded those issues for additional development.  In addition, it found that a Notice of Disagreement had been filed with regard to the RO's denial of service connection for a right ankle disorder in the rating decision issued in January 2008 and, therefore, the Board remanded that claim for the RO to issue a Statement of the Case.  The Statement of the Case was issued in March 2011 and the Veteran perfected an appeal in May 2011.  Thus, the claim for service connection for a right ankle disorder has been included as an issue on appeal to the Board.  As to the increased rating and TDIU claims, the RO issued a Supplemental Statement of the Case in March 2014 readjudicating those claims.

Furthermore, the Veteran submitted additional service connection claims that the RO denied in the rating decision issued in March 2012.  The Veteran timely filed a Notice of Disagreement in April 2012.  In February 2014, the RO issued a Statement of the Case and the Veteran perfected his appeal.  Consequently, the Board finds that it has jurisdiction over the claims for service connection for right and left knee disorders, right and left hip disorders, depression and a right foot disorder and has included those issues as being on appeal as well.


FINDING OF FACT

On July 9, 2014, the Board was notified by the Veteran's representative that he died in June 2014.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
NEIL T. WERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


